Citation Nr: 0733423	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  07-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania. 

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

Since the veteran was last examined by VA examination in 
November 2005, there is evidence of a material change in the 
service-connected PTSD as evidenced by VA records, dated from 
February 2006 to May 2006, show a worsening of symptoms. 

Accordingly, the appeal is REMANDED for the following action:

1. Obtain VA records from the Pittsburg 
VA Medical Center.

2. Schedule the veteran for a VA 
psychiatric examination to determine the 
degree of impairment due to PTSD.  The 
claims folder should be made available to 
the examiner for review.  



3. After the above development has been 
completed, readjudicate the claim.  If 
the determination remains adverse, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007.



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

